Citation Nr: 0427851	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-28 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for serous otitis 
media of the right ear, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1973 to December 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

In April 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) is 
warranted by the RO.

The Board does not have the authority to assign an 
extraschedular rating in the first instance; however, under 
the circumstances of the present case there may be a basis 
for the RO to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The veteran's right ear disability may present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, the record shows that 
the veteran has had surgical procedures on the right ear in 
September 2001, May 2002, and December 2002.  He testified 
that he had surgery on his right ear in May 2003.  In 
addition, the veteran's employer has stated that since 
January 2001, the veteran has been off work for 13 months 
total and unable to perform his job as required or was off 
due to medical reasons.   The veteran's representative has 
requested during the veteran's April 2004 hearing before the 
undersigned that consideration be given to 38 C.F.R. 
§ 3.321(b)(1).  

In light of the foregoing, it is the Board's opinion that the 
RO should evaluate the veteran's right ear disability to see 
if it meets the criteria for extra-schedular evaluation.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence is needed from 
him and what VA has done and will do to 
assist him in substantiating his claim.  

2.  Further, the RO should take 
appropriate steps to contact the veteran 
in order to provide him another 
opportunity to submit any additional 
medical evidence or information and 
further argument that indicate his 
service connected right ear disability 
presents an exceptional or unusual 
disability picture with related factors 
such as marked interference with 
employment or frequent hospitalizations 
as to render impractical the application 
of the regular schedular standards.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
increase.  The RO must expressly consider 
whether or not referral of the claim to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2003).  If any decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




